340 S.W.3d 348 (2011)
Kathleen R. SISKA, Appellant,
v.
DIVISION OF EMPLOYMENT SECURITY, Respondent.
No. WD 72927.
Missouri Court of Appeals, Western District.
April 26, 2011.
Nancy L. Jackson, Independence, MO, for Appellant.
Shelly A. Kintzel, Jefferson City, MO, for Respondent.
Before Division IV: LISA WHITE HARDWICK, Chief Judge, Presiding, KAREN KING MITCHELL, Judge, and W. BRENT POWELL, Special Judge.

Order
PER CURIAM:
Kathleen R. Siska appeals the order of the Labor and Industrial Relations Commission denying her application for unemployment benefits and finding that Siska left her employment with Ferrell Gas voluntarily and without good cause attributable to her work or her employer. We *349 affirm the order of the Commission. Rule 84.16(b).